Citation Nr: 1223828	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  05-36 443	)	DATE
	)
      MERGED APPEAL	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder.

2.  Entitlement to an increased rating for service connected status post excision osteochondroma right hip, currently rated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 1981 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Hartford, Connecticut, that denied service connection and an increased rating.  

In November 2008, the Board denied a compensable rating for the right hip residuals and remanded the issue of service connection for a thyroid condition for additional development.  

The Veteran appealed the November 2008 Board denial of a compensable rating for the right hip residuals to the United States Court of Appeals for Veterans' Claims (Court).  In August 2010, the Court issued a memorandum decision that vacated the portion of the November 2008 Board decision denying a compensable rating for the right hip residuals and remanded the issue to the Board for adjudication consistent with the Court decision.  In August 2011, the Board remanded the issue of a compensable rating for a right hip disability for additional development.  

With respect to the issue of service connection for a thyroid disorder, the Board issued an October 2010 decision denying the claim.  The Veteran appealed this denial to the Court.  Before the Court issued a decision, the Veteran and the Secretary of VA agreed to a Joint Motion for Remand (Joint Motion) that vacated the portion of the October 2010 Board decision denying service connection and remanded the issue to the Board.  The Court granted the Joint Motion in October 2011, and the issue is currently before the Board for review. 

The Board notes that two separate appeals were merged under the Veteran's initial Court remand, so as to afford him his original place on the docket.  See 38 C.F.R. § 20.900.

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not currently associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before these claims may be reviewed on the merits. 

With respect to the claimed thyroid disorder, the October 2011 Joint Motion found that the August 2009 VA medical opinion was inadequate.  It found that the VA examiner provided a negative opinion based upon absence of thyroid treatment during service.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Dalton v. Peake, 21 Vet. App. 23 (2007).  The parties agreed that another medical opinion is necessary to adjudicate this claim.  Thus, the claimed thyroid disorder is remanded for an additional medical opinion as described in the instructions below.  Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the right hip residuals, the Board remanded the claim in August 2011 for additional development to comply with the August 2010 Court memorandum decision.  In September 2011, the Veteran was afforded a VA examination for his right hip disability.  The agency of original jurisdiction (AOJ) has not issued an additional supplemental statement of the case (SSOC) that includes review of the updated examination report.  38 C.F.R. § 19.31.  Thus, the AOJ must consider all additional relevant evidence added since its last adjudication in the December 2006 Statement of the Case.   

In June 2012, the Veteran's representative requested a Board hearing.  Review of the record shows that the Veteran submitted a Board hearing request that was received by VA in February 2008.  However, a hearing was not scheduled as the hearing request was received 90 days after the notice of certification of the appeal to the Board in April 2007 and did not include an explanation for the delay.  See 38 C.F.R. § 20.1304.  After the development is fully completed and a SSOC is issued, schedule a Board hearing for the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any medical treatment records for his claimed thyroid disorder and right hip residuals and furnish appropriate authorization for the release of private medical records.  

Take the necessary steps to obtain all records of VA treatment for these disabilities. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2. After associating all medical records generated from the instruction above with the claims folder, contact an appropriately qualified medical provider for opinion regarding the etiology of the Veteran's current thyroid disorder.  

The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically address each of the following:

(i) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current thyroid disorder that had its onset in service or is otherwise related to active service.  

(ii) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current thyroid disorder that is proximately due to a service-connected tonsillectomy with tracheotomy.  

(iii) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current thyroid disorder that is aggravated (made permanently worse beyond its natural progression) by his service connected tonsillectomy with tracheotomy.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

For the issue of secondary service connection, the examiner is instructed to provide separate responses, one addressing a secondary relationship and the other addressing the possibility of aggravation.  

In making these determinations, it is essential that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  

The examiner is advised the Veteran is competent to report his symptoms and history.  His report of symptoms cannot be rejected solely on the basis of a lack of contemporaneous medical treatment.  If the examiner rejects the Veteran's reports he must provide a reason for doing so, aside from an absence of contemporaneous medical treatment.  

If the examiner cannot express an opinion without resorting to speculation, he or she should so state and explain why a non-speculative opinion cannot be rendered.  If there is outstanding evidence that would generate a non-speculative opinion, he or she is asked to identify it. 

3. Thereafter, the AOJ should review the expanded record, specifically including the September 2011 VA scar examination, and adjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  The AOJ must schedule the Veteran for a Board hearing.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


